MEMORANDUM**
Pedro Chavez Chavez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We deny the petition for review.
Because the notice to appear was served when suspension of deportation relief was no longer available, Chavez Chavez was properly placed in removal proceedings. See Vasqusz-Zavala v. Ashcroft, 324 F.3d 1105,1107-08 (9th Cir.2003).
The agency did not err in denying Chavez Chavez cancellation of removal because there is no dispute that he lacks a qualifying relative. 8 U.S.C. § 1229b(b).
Moreover, Chavez Chavez’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed by JimenezAngeles v. Ashcroft, 291 F.3d 594, 602-603 (9th Cir.2002) (rejecting equal protection challenge to NACARA’s favorable treatment of aliens from some countries, over those from other countries including Mexico).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.